Title: Pierce Powers to the Commissioners, 22 June 1778
From: Powers, Pierce
To: First Joint Commission at Paris,Adams, John


     
      Gentlemen
      Brest Hospl. June 22nd. 1778
     
     I would beg leave to inform You that in the Action with the Drake Sloop of War on the 24th of April last, I had the misfortune to lose My right Arm, and at the same time receiv’d a bad wound in My left Hand; but am now so far recover’d that it is no longer necessary for Me to remain in the Hospital. As I am render’d unable to serve My Country as heretofore should esteem it a singular Favour if Your Honours would provide a Passage for Me to America as soon as is convenient and the Indulgence shall be gratefully acknowledg’d by Gentn., Your most obedt. & very humbl. Servant
     
      Pierce Powers
     
     
      I had the Honour of Acting in the Capacity of Midshipman.
     
    